Filed 9/15/22 P. v. Body CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F084027
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF186336A)
                    v.

    MANUEL BODY,                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Chad A. Louie,
Judge.
         Matthew J. Smith, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
       Appointed counsel for defendant Manuel Body asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) A letter was sent to defendant advising him of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief, but the letter
was returned and could not be forwarded. Finding no arguable error that would result in
a disposition more favorable to defendant, we affirm the judgment.
                                     BACKGROUND1
       On July 14, 2021, the Kern County District Attorney charged defendant with
failure to register or reregister as a sex offender (Pen. Code, § 290.015; count 1). The
complaint further alleged defendant had suffered two prior “strike” convictions within the
meaning of the “Three Strikes” law (Pen. Code, §§ 667, subds. (b)–(i), 1170.12,
subds. (a)–(d)).
       On August 12, 2021, defendant pled no contest to count 1 and admitted the
two prior strike convictions in exchange for 16 months in prison and the striking of both
prior strike convictions. Defendant was released on his own recognizance. After several
continuances, defendant failed to appear and a bench warrant was issued.
       On January 4, 2022, defendant appeared for sentencing. The trial court struck
both prior strike convictions and sentenced defendant to 16 months in prison, as agreed.
The court awarded custody credits and imposed various fines and fees.
       On March 7, 2022, defendant filed a notice of appeal. The trial court granted his
request for a certificate of probable cause.
                                       DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.

1      The record does not contain a factual background.


                                               2.
                            DISPOSITION
The judgment is affirmed.




                                3.